Citation Nr: 1029225	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-47 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brendan Garcia, Law Clerk



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1940 to May 1961.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated March 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In May 2010, the Veteran presented sworn 
testimony at a Travel Board personal hearing.

The record reflects that the Board received new evidence from the 
Veteran that was associated with the claims folder after the 
issuance of the April 2010 supplemental statement of the case 
(SSOC).  As such, the RO has not considered such evidence, and no 
waiver of initial RO consideration is currently of record.  The 
newly submitted evidence consists of a private medical opinion 
reflecting that the Veteran's current tinnitus is related to his 
active duty service.  Because the benefit sought on appeal 
(service connection for tinnitus) is being granted in full in 
this Board decision, no further procedural due process is 
required, so that a remand for RO initial consideration of the 
additional evidence is not necessary.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran experienced chronic symptoms of recurrent 
tinnitus in service and continuous symptoms of recurrent tinnitus 
since service separation. 

3.  The currently diagnosed tinnitus has been related to 
continuous post-service symptoms of tinnitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the recurrent 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, in a January 2009 letter, VA provided the Veteran 
with VCAA notice regarding his claim for service connection for 
recurrent tinnitus.  Because the claim is resolved in the 
Veteran's favor, further reasons and bases regarding compliance 
with the VCAA duties to notify and assist is moot because such 
additional notice or assistance could not further aid in 
substantiating the claim.  

Service Connection for Recurrent Tinnitus

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court 
of Appeals for Veterans Claims (Court) determined that tinnitus 
is the type of disorder associated with symptoms capable of lay 
observation.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Veteran contends that his current recurrent tinnitus 
originated in service and has continued since that time.  The 
Veteran is service connected for bilateral hearing loss, 
currently rated at 40 percent disabling, based on a finding of 
in-service noise exposure.  The Veteran's DD Form 214 shows his 
military occupational specialty (MOS) was Tank Mechanic between 
September 1940 and November 1945.

In December 2008 the Veteran filed a claim of service connection 
for recurrent tinnitus, and in the claim he contended that 
tinnitus began in service.  In the May 2009 statement, the 
Veteran contends that during service he was exposed to consistent 
noise from a mechanical and maintenance environment, in addition 
to mounted projectile-firing of 105 and 155 cannons from 
artillery ordnance.  In the January 2010 statement, the Veteran 
contends he served with various artillery divisions for his first 
five years of active duty service, and that the noise exposure 
during that time caused his tinnitus.  Based on this evidence, 
the Board finds that the Veteran was exposed to acoustic trauma 
in service. 

After a review of the evidence, the Board also finds that the 
Veteran had chronic symptoms of recurrent tinnitus in service, 
and continuous symptoms of recurrent tinnitus since service 
separation.  The Board places a high probative value on the 
Veteran's statements and his May 2010 sworn personal hearing 
testimony of constant exposure to noise for his first five years 
of active duty service associated with constant exposure to noise 
from the firing of Howitzer cannons, without hearing protection, 
and of immediate ringing in the ears that never went away 
completely.  The evidence weighing in favor of the Veteran's 
claim includes the statements and sworn testimony by the Veteran, 
as well as the fact that service connection for bilateral hearing 
loss was established based on the finding of noise exposure in 
service.  

The Board notes that on VA audiological examination in March 2009 
the examiner was of the opinion that the Veteran's current 
tinnitus was less likely as not caused by or a result of military 
noise exposure; however, the examiner based his opinion on an 
inaccurate factual assumption that the tinnitus began in 1999.  
In his May 2010 personal hearing testimony, the Veteran credibly 
testified that the statement he made to the examiner was that he 
had symptoms of tinnitus prior to ten years ago, and that in the 
initial examination for hearing aids in the 1970s the doctor was 
aware of the recurrent tinnitus.  For this reason, the Board 
places no probative value on the March 2009 VA audiological nexus 
opinion.  While an examiner can render a current diagnosis based 
upon his examination of the veteran, the Court has held that 
without a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than the 
facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 
233 (1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board further finds that the currently diagnosed tinnitus has 
been related to continuous post-service symptoms of tinnitus.  
The private medical opinion dated June 2010 by Glenn Knox, M.D., 
reflects an opinion that the Veteran's currently diagnosed severe 
tinnitus is etiologically related to (a direct result of) the 
noise exposure in service, particularly to exposure to 105mm 
Howitzer guns during World War II.  See Rhodes v. Brown, 4 Vet. 
App. 124, 126-27 (1993) (lay witnesses testimony of post-service 
continuous symptoms of numbness and tingling may be sufficient to 
substantiate a claim of service connection for thoracic outlet 
syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in- service symptoms and post-service 
symptoms of dizziness, loss of balance, hearing trouble, stumble 
and fall, and tinnitus that later formed the basis of diagnosis 
of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (lay statements regarding continuity of symptomatology 
provide a direct link between the active service and the current 
state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-
97 (1997) (continuity of post-service 


symptoms is "a substitute way of showing" in-service incurrence 
and medical nexus).  For these reasons, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for service connection for recurrent tinnitus have been met.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent tinnitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


